313 F.2d 879
114 U.S.App.D.C. 198
Harold S. MACAULAY, Appellant,v.Najeeb E.HALABY, Administrator, Federal Aviation Agency, Appellee.
No. 16923.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 30, 1962.Decided Nov. 15, 1962.

Mr. Thomas A. Ziebarth, Washington, D.C., with whom Mr. Carl L. Shipley, Washington, D.C., was on the brief, for appellant.
Mr. Robert A. Levetown, Asst. U.S. Atty., for appellee.  Mr. David C. Acheson, U.S. Atty., and Messrs. Nathan J. Paulson and Abbott A. Leban, Asst. U.S. Attys. at the time the brief was filed, were on the brief for appellee.  Mr. Frank Q. Nebeker, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was separated from his position in the Classified Civil Service by an order effective January 19, 1957.  The Civil Service Commission Board of Appeals and Review affirmed the severance.  In the Court of Claims appellant recovered a judgment for his net back pay following the execution of a compromise settlement agreement.  Thereafter, appellant filed his action in the District Court seeking reinstatement to the position which had been the subject of the litigation.  The court granted the appellee's motion for summary judgment and dismissed the complaint.


2
We are satisfied that the District Court was right in dismissing the complaint.  However the order should have rested on the ground that the appellant had failed to state a claim for which relief might be had.


3
Affirmed.